Citation Nr: 0830861	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-19 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.

The Board notes that the May 2006 rating decision also denied 
the veteran's claim of entitlement to service connection for 
a skin disability.  The veteran submitted a notice of 
disagreement with the denial of both conditions in June 2006.  
After receiving the statement of the case pertaining to the 
issues of diabetes mellitus and a skin condition, the veteran 
specified in his VA Form 9 that he wished to only appeal the 
issue of diabetes mellitus.  Thus, the issue of entitlement 
to a skin disability is not in appellate status and will not 
be addressed any further herein.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the veteran's 
claim.

The veteran contends that he currently suffers from diabetes 
mellitus, Type II, that is the result of exposure to 
herbicides during his tour of duty in the Republic of 
Vietnam.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(6)(iii) (2007).  If a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, certain listed diseases shall be service connected.  
Those diseases include diabetes mellitus, Type II.  See 
38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2007).

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  For the reasons 
described below, the veteran's claim must be remanded for 
another VA examination.

In April 2006, the veteran participated in a VA diabetes 
mellitus examination.  He had non-fasting blood sugar of 138.  
He had another blood sugar reading that was 105.  The 
examiner stated that the veteran did not meet the 
"criteria" for diabetes mellitus, Type II.  See VA diabetes 
mellitus examination, April 10, 2006.  In a May 2006 letter, 
the veteran's private physician, R.J.B., M.D., stated that 
the veteran had 13 hour fasting glucose of 111 and a 
hemoglobin AIC of 6.8 and diagnosed the veteran with diabetes 
mellitus, Type II.  See Columbia River Community Health 
Services statement, R.J.B., M.D., May 23, 2006.

If possible, the veteran's claims file should be returned to 
the examiner who performed the April 2006 VA examination to 
explain the authority cited upon which the veteran was denied 
a diagnosis of diabetes mellitus, Type II.  Further, the 
examiner should also address the positive diagnosis from the 
veteran's private physician.

Accordingly, the case is REMANDED for the following action:

1.  Copies of current treatment records 
(VA and non-VA), covering the period 
from November 2006 to the present, 
should be obtained and added to the 
claims file.

2.  The veteran should be scheduled for 
a new VA diabetes mellitus examination.  
If possible, the same examiner who 
performed the April 2006 VA examination 
is requested.  The examiner should 
explain the authority used in 
determining the criteria for a 
diagnosis of diabetes mellitus, Type 
II.  Additionally, the examiner should 
specifically address the May 2006 
statement of the veteran's private 
physician.  The examiner should state 
whether the veteran has a current 
diagnosis of diabetes mellitus, Type 
II.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

